     Case 20-03105-sgj Doc 8 Filed 10/05/20                Entered 10/05/20 13:52:29              Page 1 of 6




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No. 143717) (pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 266326) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD & ASSOCIATES PLLC
Melissa S. Hayward (TX Bar No. 24044908)
MHayward@HaywardFirm.com
Zachery Z. Annable (TX Bar No. 24053075)
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, TX 75231
Telephone: (972) 755-7100
Facsimile: (972) 755-7110

Counsel for the Debtor and Debtor-in-Possession

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

    In re:                                                        §
                                                                  § Chapter 11
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1                          §
                                                                  § Case No. 19-34054-sgj11
                                                                  §
                                     Debtor.
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,                            §
                                                                  §
                                     Plaintiff,                   §
                                                                  §
    v.                                                            § Adversary No. 20-03105-sgj
                                                                  §
    HUNTER MOUNTAIN INVESTMENT TRUST,                             §
                                                                  §
                                     Defendant.                   §
                                                                  §



1
 The last four digits of the Debtor’s taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_NY:41229.3 36027/002
    Case 20-03105-sgj Doc 8 Filed 10/05/20                 Entered 10/05/20 13:52:29             Page 2 of 6




                      STIPULATION AND PROPOSED SCHEDULING ORDER

        This stipulation (the “Stipulation”) is made and entered into by and between Highland

Capital Management, L.P., as debtor-in-possession (the “Debtor”), and Hunter Mountain

Investment Trust (“Hunter Mountain”, and together with the Debtor, the “Parties”), by and through

their respective undersigned counsel.

                                                  RECITALS


        WHEREAS, on October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

petition for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”)

in the Bankruptcy Court for the District of Delaware, Case No. 19-12239 (CSS) (the “Delaware

Court”);

        WHEREAS, on December 4, 2019, the Delaware Court entered an order transferring venue

of the Debtor’s bankruptcy case (the “Bankruptcy Case”) to this Court [Docket No. 186]; 2

        WHEREAS, on March 2, 2020, the Court entered its Order (I) Establishing Bar Dates for

Filing Claims and (II) Approving the Form and Manner of Notice Thereof [Docket No. 488] (the

“Bar Date Order”), 3 which, among other things, established April 8, 2020 at 5:00 p.m. Central

Time (the “General Bar Date”) as the deadline for all entities holding claims against the Debtor

that arose before the Petition Date to file proofs of claim;

        WHEREAS, on April 8, 2020, Hunter Mountain filed a general unsecured proof of claim

in the amount of $60,298,739.00, which was denoted by the Debtor’s claims agent as claim number

152 (“Claim No. 152”);



2
  All docket numbers refer to the dockets maintained by this Court for the Bankruptcy Case and the above-captioned
adversary proceeding (the “Adversary Proceeding”).
3
  Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to them in the
Bar Date Order.



DOCS_NY:41229.3 36027/002
  Case 20-03105-sgj Doc 8 Filed 10/05/20             Entered 10/05/20 13:52:29        Page 3 of 6




        WHEREAS, on August 26, 2020, the Debtor filed the Debtor’s (I) Objection to Claim No.

152 of Hunter Mountain Trust and (II) Complaint to Subordinate Claim of Hunter Mountain Trust

and for Declaratory Relief [Adv. Docket No. 1] (the “Complaint”);

        WHEREAS, on August 27, 2020, the Court issued its Order Regarding Adversary

Proceedings Trial Setting and Alternative Scheduling Order [Adv. Docket No. 3] (the “Alternative

Scheduling Order”);

        WHEREAS, on September 21, 2020, the Debtor filed the First Amended Plan of

Reorganization of Highland Capital, L. P. [Docket No. 1079] (the “Plan”);

        WHEREAS, the Parties have conferred and desire to enter into a mutually agreeable

proposed schedule and address related matters, all as specifically set forth below.

        NOW, THEREFORE, it is hereby stipulated and agreed, and upon approval of this

Stipulation by the Court, it shall be SO ORDERED:

        1.       In consideration for the schedule set forth below, including the extension of time to

respond to the Complaint, Hunter Mountain (a) waives its rights, if any, to vote for or against the

Plan, whether pursuant to Federal Rule of Bankruptcy Procedure 3018(a) or otherwise; and (b)

agrees not to object to or otherwise oppose confirmation of the Plan, including any amendments

thereto (provided that any such amendments do not affect the issues which would be litigated in

this Adversary Proceeding).

        2.       The Parties agree to the following schedule (the “Proposed Joint Scheduling

Order”) in lieu of that provided in the Alternative Scheduling Order:




DOCS_NY:41229.3 36027/002
  Case 20-03105-sgj Doc 8 Filed 10/05/20           Entered 10/05/20 13:52:29       Page 4 of 6




                               Proposed Joint Scheduling Order
       Event                                       Deadline
       1. Deadline to Answer or Otherwise          November 15, 2020
       Respond to Complaint
       2. Service of Written Discovery Requests    December 31, 2020
       3. Service of Written Responses to          February 5, 2021
       Discovery
       4. Completion of Fact Discovery             February 26, 2021
       5. Completion of Expert Discovery           March 26, 2021
       6. Dispositive Motions                      March 26, 2021
       7. Exhibit and Witness Lists                April 26, 2021
       8. Joint Pretrial Order                     May 3, 2021
       9. Proposed Findings of Fact and            May 3, 2021
       Conclusions of Law
       10. Trial Docket Call                       May 10, 2021


        3.       If approved by the Court, the Proposed Joint Scheduling Order shall only be

modified in a writing signed by the Parties or upon the entry of an order of the Court entered upon

notice to the Parties.

        4.       The Court shall retain jurisdiction over all disputes arising out of or otherwise

concerning the interpretation and enforcement of this Stipulation.

                              [Remainder of Page Intentionally Blank]




DOCS_NY:41229.3 36027/002
  Case 20-03105-sgj Doc 8 Filed 10/05/20    Entered 10/05/20 13:52:29    Page 5 of 6



 Dated: October 5, 2020             PACHULSKI STANG ZIEHL & JONES LLP

                                    Jeffrey N. Pomerantz (CA Bar No.143717)
                                    (admitted pro hac vice)
                                    Ira D. Kharasch (CA Bar No. 109084)
                                    (admitted pro hac vice)
                                    John A. Morris (NY Bar No. 266326)
                                    (admitted pro hac vice)
                                    Gregory V. Demo (NY Bar No. 5371992)
                                    (admitted pro hac vice)
                                    10100 Santa Monica Blvd., 13th Floor
                                    Los Angeles, CA 90067
                                    Telephone: (310) 277-6910
                                    Facsimile: (310) 201-0760
                                    E-mail:     jpomerantz@pszjlaw.com
                                                ikharasch@pszjlaw.com
                                                gdemo@pszjlaw.com


                                    -and-
                                    HAYWARD & ASSOCIATES PLLC

                                    /s/ Zachery Z. Annable
                                    Melissa S. Hayward
                                    Texas Bar No. 24044908
                                    MHayward@HaywardFirm.com
                                    Zachery Z. Annable
                                    Texas Bar No. 24053075
                                    ZAnnable@HaywardFirm.com
                                    10501 N. Central Expy, Ste. 106
                                    Dallas, Texas 75231
                                    Tel: (972) 755-7100
                                    Fax: (972) 755-7110
                                    Counsel for the Debtor and Debtor-in-Possession

                                    HUNTER MOUNTAIN INVESTMENT TRUST


                                    /s/ E.P. Keiffer
                                    E.P. Keiffer
                                    Rochelle McCullough,LLP
                                    325 North St. Paul St., Suite 4500
                                    Dallas, Texas 75201


DOCS_NY:41229.3 36027/002
  Case 20-03105-sgj Doc 8 Filed 10/05/20         Entered 10/05/20 13:52:29       Page 6 of 6




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, on October 5, 2020, true and correct copies of the
foregoing document were served on the parties listed below via electronic service at the e-mail
addresses listed.

                                                   /s/ Zachery Z. Annable
                                                   Zachery Z. Annable, Esq.


 Counsel for Hunter Mountain
 Investment Trust:

 Mr. E. P. Keiffer
 Rochelle McCullough, LLP
 325 North St. Paul St., Suite 4500
 Dallas, Texas 75201
 pkeiffer@romclaw.com

 (via electronic service)




DOCS_NY:41229.3 36027/002
